DENNIS, Judge,
concurring.
I respectfully concur.
While the majority’s analysis of the equal protection issue reaches the right conclusions in this case, the opinion is unnecessarily broad. A statute restricting the rights of a quasi-suspect class such as mentally retarded persons must serve an important governmental objective and be substantially related to achieving the objective. Thus, the Fourteenth Amendment does not allow a state or political subdivision unchannelled discretion in its acts with respect to these persons. For this reason the statute in this case is unconstitutional to the extent that it gives the local governing authority unchannelled discretion to deny approval of community homes. Nevertheless, a statute providing for a reasonable governmental exercise of discretion within the bounds of heightened scrutiny may impose restrictions on the rights of mentally retarded persons.